Citation Nr: 1748667	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-34 221	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE


Entitlement to service connection for insomnia also claimed as anxiety.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to June 1996.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran perfected an appeal of the issue of entitlement to service connection for obstructive sleep apnea.  However, the claim was granted.  Given that this was a full grant of the benefit, this is no longer on appeal.
 

FINDING OF FACT

On October 19, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, Disabled American Veterans (DAV), that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant through his authorized representative, DAV has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





ORDER

The appeal is dismissed.




		
YVETTE R.WHITE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


